Citation Nr: 0600605	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  97-33 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from October 1943 to December 
1945.  He died in April 1997.  The appellant is his surviving 
spouse. 

This appeal initially came before the Board of Veterans' 
Appeals (Board) from an April 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland, which, in a June 1997 rating 
decision, denied the appellant's claim that the veteran's 
cause of death was service connected.  The Board Remanded the 
claim in March 1998 and in September 2003.  


FINDING OF FACT

The preponderance of the medical opinion of record 
establishes that the veteran's service-connected shell 
fragment wound (SFW) to his right chest and hemothorax 
rendered him materially less capable of resisting the effects 
of the disease that was the primary cause of his death and 
had a material influence in accelerating his death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are met.  38 U.S.C.A. §§ 1110, 1310, 5103, 
5103A, 5106, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310, 3.312 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that the Veterans Claims Assistance 
Act of 2000 (VCAA) describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, as the decision is favorable to the appellant, 
further action under the VCAA would simply delay the 
favorable decision, and would therefore be adverse to the 
appellant's interests.  No further discussion of the VCAA is 
necessary.

Law and regulations governing service connection and service 
connection for cause of a veteran's death

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
active military, naval, or air service.  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service." Watson v. Brown, 4 Vet. App. 309, 314 (1993).

If a veteran dies from a service-connected or compensable 
disability, the veteran's surviving spouse is entitled to 
dependency and indemnity compensation (DIC).  38 U.S.C.A. 
§ 1310.  The standards and criteria for determining whether 
the disability and death are service connected are those 
applicable to a determination of service connection under 
38 U.S.C.A. § 1110 (the standards under title 11, U.S.C.A.).  
In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312.

Generally, service connection for the cause of a veteran's 
death may be granted if a disorder incurred in or aggravated 
by service either caused or contributed materially to the 
cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when such disability was either 
the principal or contributory cause of death.  38 C.F.R. § 
3.312(a). 

The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  

The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  The debilitating effects of a service-connected 
disability must have made the veteran materially less capable 
of resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In such a situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4).

Facts and analysis 

The veteran's service medical records indicate that he 
received a severe SFW to his right chest and hemothorax in 
July 1944.  Radiologic examination of the chest in September 
1944 revealed a probable pleural thickening over the right 
lower chest.  The veteran's separation examination, conducted 
in December 1945, described his lungs as normal, and a chest 
x-ray was negative.

VA examination in August 1947 disclosed clear lungs with 
thickening of the pleura in the right costophrenic sulcus.  
The assigned diagnoses were residuals of a SFW to the right 
posterior chest with laceration of the lung, pleurisy 
adhesion on the right side, and metallic foreign body in the 
right chest.  It was determined that the veteran had a 
moderate industrial handicap.  This evidence may be 
interpreted as favorable to the appellant's claim.

In an October 1947 rating decision, the RO granted service 
connection for residuals of a SFW to the right posterior 
chest with laceration of the lung, and assigned a 20 percent 
evaluation for that disability.

In August 1959, the veteran was given a VA pulmonary 
examination.  May 1959 radiologic examination disclosed some 
flattening of the right diaphragm with some fibrosis in the 
right base.  There were no other significant findings in the 
lung fields.  In August 1959, a chest x-ray revealed that the 
left lung was clear, but there was still some flattening of 
the right diaphragm suggesting pleural diaphragmatic 
adhesions.  The diagnosis was residuals of a SFW of the right 
lung.

VA clinical records dated in May 1986 noted the veteran's 
complaint of breathing problems.  His history was positive 
for smoking two packs of cigarettes a day for 50 years.  The 
veteran also reported exposure to fumes of burning metal due 
to arc welding.  A chest x-ray revealed that the veteran's 
lungs were hyperinflated consistent with chronic obstructive 
pulmonary disease (COPD).  There was a blunted right 
costophrenic angle that was presumed to be the result of 
pleural scarring.  There was minimal diffuse interstitial 
fibrosis in both lung fields.  A diagnosis of COPD was 
assigned.  

Private clinical records dated in February 1991 noted changes 
that suggested COPD.  There was significant flattening of the 
diaphragm and an increase in the anterior to posterior 
diameter of the chest, as well as a right-sided pleural base 
thickening.  There was no evidence of an acute pulmonary 
pathology.

In July 1992, a chest x-ray found no infiltrates or changes 
of failure.  There was a blunting of the right costophrenic 
angle and it was opined that these changes may reflect a 
fibrosis related to a previous gunshot wound (GSW).  A small 
pleural effusion could not be excluded.  The assessment was 
stable COPD.

A letter from a private physician, K.S.C., MD, dated in March 
1993 noted that he had treated the veteran since June 1987.  
Since that time, the veteran had carried a diagnosis of COPD.  
The physician opined that the veteran was significantly 
disabled due to his progressive COPD.  This letter is devoid 
of reference to the veteran's service-connected GSW, and thus 
is unfavorable to the appellant's claim.

Private radiologic examinations conducted in July 1993 
disclosed nodular densities in the upper left lobe and left 
base and chronic right basilar blunting, thought to reflect 
scarring.  A July 1993 biopsy of the veteran's left lung 
failed to reveal a malignancy.

The veteran was afforded a VA pulmonary examination in early 
August 1993.  He complained of shortness of breath on 
exertion.  The veteran claimed that he had been diagnosed 
with COPD in 1985.  He acknowledged a history of smoking one 
pack of cigarettes a day between the ages of 10 and 60.  On 
examination, chest expansion was symmetric, but it was 
moderately decreased.  The diagnosis was shrapnel on the base 
of the right lung with no sequelae and COPD of moderate 
severity due to smoking.  Because this evidence includes an 
opinion that there are no sequelae from the veteran's SFW, 
this evidence may be considered unfavorable to the 
appellant's claim.

A VA pulmonary function test conducted in mid-August 1993 
disclosed moderate obstructive ventilatory defect with an 
immediate response to aerosolized bronchodilators and 
moderate restrictive ventilatory defect.

A letter from a private physician dated in June 1994 reported 
that the veteran had started a course of daily radiation 
treatments for cancer of the left lung.  A May 1994 private 
statement from Dr. K.S.C. indicated:

It is evident that the patient had lost 
approximately 30% of the right lung 
function secondary to war injury on the 
right thoracic cage.  The patient had 
experienced repeated infections in the 
right lung secondary to ineffective 
drainage of that area.  With aggressive 
physical therapy and other management, 
the patient's frequent infections on the 
right side have improved.

While [the veteran] has COPD and has now 
developed a left upper lobe squamous cell 
carcinoma, due to his extremely poor 
right lung reserves he is not a candidate 
for thoracotomy and left upper lobe 
lobectomy.

What appears to be a computerized tomography (CT) scan of the 
chest dated in October 1994 noted that the overall appearance 
of the veteran's chest was consistent with COPD.  It was 
noted that a previously identified mass had been 
significantly reduced.  This was thought to likely be the 
result of the veteran's treatment, post radiotherapy.  There 
was blunting of the right costophrenic angle that was 
consistent with pleural based scarring.  A private medical 
record of November 1994 noted that the veteran had finished 
his radiation treatment and that the nodule in the left lung 
had been reduced to scar tissue.

Private radiologic examination of the chest conducted in July 
1996 found no evidence of a recurrent mass and lungs were 
essentially clear.  The impression was no significant change 
from a previous study in October 1995, COPD and post-
radiation therapy changes, and no evidence of recurrent 
tumor.  In December 1996, a private chest x-ray found 
paramediastinal fibrosis on the right, presumably secondary 
to radiation therapy, as well as some increased density over 
the right lower lung which was opined to be related to the 
veteran's radiation therapy.  Blunting was found at the 
costophrenic angle secondary to pleural fibrosis.  The 
impression was COPD changes, post-radiation fibrosis, right 
paramediastinal region, and an increased density in the right 
lower lung not present in July 1996. A CT scan of February 
1997 found that the veteran's patchy right lower lobe density 
had resolved since December 1996, and a paravertebral nodule 
was noted.

April 1997 private clinical records establish that the 
veteran underwent a left thoracotomy and lobectomy for a lung 
tumor.  On examination, the right lung evidenced COPD and 
interstitial fibrosis, but appeared essentially clear.  The 
remaining left lung remained essentially clear.  An x-ray 
report of mid-April 1997 reported that the veteran had 
increased respiratory distress.  There was a small amount of 
fluid or fibrosis in the right pleural space and in the right 
minor fissure, and an infiltrate in the right lower lobe. 

The veteran's certificate of death noted that he died in 
April 1997.  His immediate cause of death was noted as 
status-post cancer of the lung.  The underlying causes of 
death were pleural resection, two weeks prior to the 
veteran's death, sepsis with fistula of one day duration, and 
chronic septic shock that had its onset 20 years before.  
Other significant conditions contributing to the veteran's 
death were COPD and peripheral vascular disease.  No autopsy 
was performed. 

At the time of his death, service connection was in effect 
for the residuals of pleural cavity injury, evaluated as 20 
percent disabling; injury to Muscle Group I, posterior chest 
wall, evaluated as 10 percent disabling; and injury to Muscle 
Group XVII, buttocks, evaluated as noncompensable.  By a 
rating decision issued in March 2002, the evaluation of 
residuals, pleural cavity injury, was increased to 60 
percent, effective from October 1996, for accrued benefits 
purposes.  The combined evaluation was 60 percent.

Following the Board's Remand in March 1998, additional 
private clinical records were obtained from Carroll County 
General Hospital and from Sinai Hospital.  The records from 
Carroll Country General Hospital included the reports of July 
1993 CT examination of the chest.  The CT examination noted 
the presence of an old GSW with fragment involving the 
mediastinal region on the right and right basilar blunting, 
possibly reflecting scarring.  Additional clinical records, 
dated primarily from 1991 to 1993, disclose carcinoma of the 
lung, among other medical disorders, but are devoid of 
additional information about the residuals of the veteran's 
service-connected SFW of the chest.  The records from Sinai 
Hospital, dated in March 1997, disclose that the veteran 
underwent biopsy of a mass in the left lung.  Pathologic 
diagnosis disclosed carcinoma.  

In September 2000, VA opinion was requested to determine the 
likelihood that the veteran's death could be considered 
service connected under 38 C.F.R. § 3.312.  In September 
2005, independent medical opinion as to the cause of the 
veteran's death was requested.  The independent medical 
examiner noted that the veteran died of multiple 
postoperative complications which included bronchopleural 
fistula, bilateral pneumonia, respiratory failure, septic 
shock, and sepsis, a situation in which an individual needs 
every bit of pulmonary reserve to survive.  The examiner 
concluded that it was at least as likely as not that the 
residuals of the veteran's in-service SFWs, including post-
operative residuals of laceration of the lower lobe of the 
right lung, resulted in debilitating effects and impairment 
of health that rendered the veteran materially less capable 
of resisting the effects of disease that was the primary 
(principal) cause of his death.  

The examiner further concluded that, although the carcinoma 
which required the surgery which led to the veteran's death 
was in the left lung, whereas the veteran's SFW was in the 
right lung, nevertheless, the residual defect from the right 
lung injury, fibrothorax, caused a restrictive deficit which 
set the stage for post-operative secretion retention and 
pneumonia.  The independent reviewer indicated that, which he 
could not confirm that Dr. C.'s estimate that the veteran 
lost 30 percent of his right lung function was accurate, he 
did agree that the veteran lost some lung function secondary 
to the service-connected injury to the right thoracic cage.  

This clinical opinion is favorable to the appellant's claim, 
as the reviewer has indicated that the service-connected 
disability contributed substantially or materially to the 
cause of the veteran's death.  The reviewer's opinion that 
the service-connected injury accelerated the veteran's death 
is, interpreting the opinion in the manner most favorable to 
the claim for veterans' benefits, an opinion that the 
service-connected pleural cavity injury combined to cause the 
veteran's death, or that it aided or lent assistance to the 
production of death.  This opinion warrants a finding that 
the criteria for service connection for the cause of the 
veteran's death, as set forth in 38 C.F.R. § 3.312, have been 
met.  There is no evidence that is unfavorable to the claim 
that is of the weight and probity of this opinion, which is 
the only medical opinion of record specifically directed to 
the dispositive issue before the Board.

As the September 2005 medical opinion is favorable to the 
appellant's claim, as cause of death is defined under 
38 C.F.R. § 3.312, the claim for service connection for the 
cause of the veteran's death must be granted.  


ORDER

The appeal for service connection for the cause of the 
veteran's death is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


